In an action to recover *515the proceeds of an insurance policy, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Hall, J.), entered March 9, 2000, which, inter alia, granted the defendant’s motion for summary judgment and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. The defendant demonstrated that the action was commenced beyond the two-year limitations period provided in the insurance policy at issue (see, Brown v Royal Ins. Co., 210 AD2d 279). Further, the plaintiffs did not demonstrate the existence of an issue of fact as to whether the defendant waived its right to assert the limitations period as a defense (cf., Greenpoint Bank v Security Mut. Ins. Co., 247 AD2d 583). The defendant reserved its rights and defenses under the policy while attempting to negotiate the sums due (see, Compis Seros, v Hartford Steam Boiler Inspection & Ins. Co., 272 AD2d 886). Moreover, the defendant’s delay in investigating the plaintiffs’ claim did not establish a waiver (see, Brown v Royal Ins. Co., supra).
The plaintiffs’ remaining contentions are without merit. Bracken, Acting P. J., Altman, Goldstein and Feuerstein, JJ., concur.